Citation Nr: 0920996	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-09 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the left wrist. 

3. Entitlement to a compensable rating for residuals of left 
rib fractures. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Veteran and Mrs. S. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1973 to May 1976.  Thereafter, he served in the South 
Carolina Army National Guard, including a period of service 
from July 1978 to September 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of the 
Department of Veterans' Affairs (VA) Regional Office in 
Columbia, South Carolina. 

In July 2006, the Board remanded the case to afford the 
Veteran a new hearing as the Veterans Law Judge, who 
conducted his hearing in January 2005, had retired.  In 
November 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are in the record. 

In June 2007, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The claim of service connection for a psychiatric disorder 
other than PTSD is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1. The Veteran did not serve in combat and there is no 
credible supporting evidence of any in-service stressor to 
support the diagnosis of posttraumatic stress. 

2. The Veteran is right handed and the residuals of a left 
wrist fracture are a nonunited fracture of the ulnar styloid 
without false motion or involvement of the upper half of the 
radius or ulna or ankylosis. 

3. There is no functional impairment due to the residuals of 
left rib fractures. 

CONCLUSIONS OF LAW

1. Posttraumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008). 

2. The criteria for a higher rating for residuals of a left 
wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5211, 5212, 5213, 5214 (2008). 

3. The criteria for a compensable rating for residuals of 
left rib fractures have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5297 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in October 
2001, in August 2006, and in June 2007.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was provided PTSD 
questionnaires for any in-service stressor, either due to 
combat or to personal assault, including information or 
evidence other than service records or evidence of behavior 
changes that may constitute credible supporting evidence of 
an in-service stressor.  The notice included a listing of 
evidentiary sources other than service records to support a 
claim based on a personal assault. 

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

On the claim of service connection, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in November 
2008. February 2009.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication and harmless analysis is 
not needed.).

On the claims for increase, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in October 2001, 
in August 2006, and in June 2007.  The notice included the 
type of evidence needed to substantiate the claims for 
increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on 
the claimant's employment and daily life.  Additionally, the 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, the 
notice contained a Type One error (failure to notify the 
veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, slip op. at 14. 

In the rating decision of April 2002, a copy of which was 
sent to the Veteran, the RO notified the Veteran that a 
higher rating for the left wrist was not warranted in the 
absence of evidence of nonunion, citing Diagnostic Code 5212 
under which the disability was rated and which was the 
criterion for the next higher rating.  The RO also notified 
the Veteran that a higher rating for the left rib fracture 
was not warranted in the absence of evidence of a removal of 
rib without regeneration, nonunion, citing Diagnostic Code 
5297, under which the disability was rated and which was the 
criterion for the next higher rating.  

Then in statement of the case issued to the Veteran in 
January 2003 and in the supplemental statement in the case, 
dated in November 2008, the RO again cited to and provided 
the rating criteria under Diagnostic Codes 5212 and 5297 
under which the disabilities are rated.  Thereafter the 
Veteran had the opportunity to submit additional argument and 
evidence. 

Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating for each disability and combined 
with the opportunity to submit additional argument and 
evidence during the administrative appellate proceeding, the 
limited VCAA notice error was harmless as the error did not 
affect the essential fairness of the adjudication.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claims. The RO obtained service records, VA records, 
records of the Social Security Administration, and private 
records.  The Veteran appeared at two hearing, and the 
Veteran has been afforded VA examinations to evaluate the 
protected service-connected disabilities. 

In March 2009, the Veteran's representative requested a 
medical opinion on the claim of service connection for PTSD.  
In the absence of credible supporting evidence of an in-
service stressor, there is no possible association between 
the diagnosis of PTSD and service as a psychiatric 
examination can do no more than rely upon a history related 
by the Veteran which, by itself, is insufficient to establish 
the existence of an in-service, noncombat stressor.  Also, 
there is no evidence of behavior changes following the 
claimed assault, for example, a transfer  to another military 
duty assignment, deterioration in work performance, substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  For these reasons, a medical 
opinion will not be obtained under the duty to assist.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 81-85 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD 

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, for the period of 
active duty from May 1973 to May 1976 contain no complaint, 
finding, history, treatment, or diagnosis of PTSD or of 
behavior changes. 

The Veteran's DD-214 shows that he had no foreign or sea 
service. 

After service, VA records show that in March 2001, the 
assessment was to rule out PTSD based on the Veteran's 
complaints of mental and physical intimidation, including an 
incident with a grenade, but he was not told it was a 
training grenade, and physical abuse by drill instructors in 
basic training as well as being threaten by a sergeant with a 
.45 pistol.  PTSD symptoms were noted.  In June 2001, it was 
noted that the Veteran was not a combat veteran.  In July 
2002, the impression was PTSD due to frightful and 
demoralizing events in service. 

In identical, prepared statements, dated in July 2002, the 
Veteran's wife, step-daughter, brother, sister-in-law, and 
sister stated that the Veteran had had flashbacks and 
nightmares since returning from military service and that he 
had been traumatized by recruit training. 

Records from the Jones Family Practice include notations in 
May 2001 and in July 2001 that it was possible that the 
Veteran had PTSD. 


In identical, prepared statements, received in April 2003, 
which were the same as the statements, dated in July 2002, 
the Veteran's parents and a friend stated that the Veteran 
had had flashbacks and nightmares since returning from 
military service and that he had been traumatized by recruit 
training. 

In a statement in March 2004, a social worker at a Vet Center 
stated that the Veteran had symptoms that would be present in 
PTSD.  Attached to that statement were treatment notes from 
October 2002 to February 2003 with the assessment of PTSD. 

In January 2005, the Veteran reiterated in testimony the 
events that occurred in basic training, as well as 
traumatizing incidents as a driving instructor at Camp 
Pendleton when he was only 17 years old.  

VA records show that in July 2005 it was noted that the 
Veteran's statements were congruent with a picture of PTSD, 
and the impression was symptoms of PTSD, noncombat-related.

In a statement in received in 2006, a former Marine wrote 
that as a recruit he was beaten by a drill instructor. 

In a statement in September 2006, the Veteran's step-daughter 
stated the Veteran had related heartbreaking stories of his 
military experiences. 

In November 2006, the Veteran testified that he had not had 
traumatic experiences prior to military service and after his 
active duty he had not spoken about his stressors to family 
or friends for years. His wife testified that the Veteran's 
PTSD symptoms included rage. 

In a statement in July 2007, the Veteran stated that he was 
sexually assaulted during service.  VA records show that in 
September 2007 the assessment was PTSD. 

In a statement in July 2007, the Veteran's wife stated that 
they had been married for 20 years and that when first 
married she had noticed that the Veteran acted somewhat 
scared and nervous and he did not like to be touched, and 
after four years of marriage he had confided that he had been 
sexually assaulted during service, but he not related the 
incident sooner because he was ashamed of it.  In a statement 
in July 2007, the Veteran's step-daughter also stated that 
twelve years earlier the Veteran told her he had been 
sexually assaulted during service. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection is may also be warranted for a disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f).

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the service records may corroborate the veteran's account of 
the stressor incident.  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f).

Where as here, the Veteran did not engage in combat, the 
record must contain "credible supporting evidence" that the 
noncombat stressor occurred, and the Veteran's statement and 
testimony alone is not sufficient to establish the occurrence 
of the claimed in-service stressor and his statements and 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor can not consist solely of after-the-fact 
medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

Analysis

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.303(a) is not established. 



To the extent that the Veteran declares that he has 
posttraumatic stress disorder related to service, 
posttraumatic stress disorder is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).

Where the question presented involves a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.

For this reason, the Board rejects the Veteran's statements 
and testimony as competent evidence that he has posttraumatic 
stress disorder related to service.

Also, although there are special circumstances where lay 
evidence may establish a diagnosis of certain medical 
conditions, none of the special circumstances exist, namely: 
(1) a layperson is competent to identify a simple medical 
condition, such as a broken leg, but not a form of cancer; in 
this case, as previously explained the diagnosis of 
posttraumatic stress disorder by regulation requires medical 
evidence diagnosing the condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, in this case, 
the record does contain assessments and impressions of PTSD, 
but the diagnosis alone does not establish entitlement to 
service connection as will be further addressed below; or (3) 
the lay testimony describes symptoms at the time supports a 
later diagnosis by a medical professional; in this case, the 
record does contain assessments and impressions of PTSD, but 
the diagnosis alone does not establish entitlement to service 
connection as will be further addressed below. Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the record does contain competent medical evidence 
of a diagnosis of posttraumatic stress disorder, this does 
not end the inquiry because in order to establish service 
connection under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of the in-service 
stressor to support the diagnosis and medical evidence to 
link the in-service stressor to the current diagnosis. 38 
C.F.R. § 3.304(f). 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

In this case, the record does not show and the Veteran does 
not argue that PTSD is combat-related.  Where a determination 
is made that the veteran did not engage in combat with the 
enemy, as here, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather the 
record must contain service records or other credible 
supporting evidence that the claimed in-service stressor 
occurred.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran attributes posttraumatic stress disorder to 
mental and physical intimidation, including an incident with 
a grenade, but he was not told it was a training grenade, to 
physical abuse by drill instructors in basic training as well 
as being threatened by a sergeant with a .45 pistol, to 
driving experiences, and to sexual assault. 

As the Veteran did not engage in combat, the Veteran's lay 
statements and testimony alone are not sufficient to 
establish the occurrence of any alleged noncombat stressor.  
In such a case, the record must contain credible supporting 
evidence that a stressor occurred.

Also there is no credible evidence of any alleged noncombat 
in-service stressor from sources other than the Veteran's 
service records such as records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians, roommates, fellow service members, or clergy 
either contemporaneous with or nearly contemporaneous with 
the alleged in-service stressor or evidence of behavioral 
changes either contemporaneous with or nearly contemporaneous 
with the alleged in-service stressor.  The record shows that 
symptoms of PTSD were first shown in 2001, almost 25 years 
after service, and credible supporting evidence of the 
occurrence of an in-service stressor can not consist solely 
of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Stated differently, the only link 
of PTSD to service, is after-the-fact medical nexus evidence, 
which is based on the Veteran's statements, describing the 
in-service stressors, and  the Veteran's statements alone is 
not credible evidence of a noncombat-related stressor. 

As for the statement of the former Marine, who stated that as 
a recruit he was beaten by a drill instructor, to the extent 
the statement is offered as proof that the Veteran also had a 
similar experience, although the former Marine is competent 
to describe what he personally experienced, he is not 
competent to attest to a fact to which he has no personal 
knowledge and the Board rejects the statement as credible 
supporting evidence of an in-service noncombat stressor.  See 
Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay witness 
competency is limited to matters within the knowledge and 
personal observations of the witness.).  Stated different, 
the former Marine has no personal knowledge of the Veteran's 
experiences in service.  



As for the statements of the Veteran's spouse and family 
members, here too, although the statements are competent, no 
one has personal knowledge of the Veteran's experiences in 
service.  Stated differently, the statements are based on 
what the Veteran said and the Veteran's statements alone are 
not credible evidence of a noncombat-related stressor.  For 
this reason, the Board rejects the statements as credible 
supporting evidence of an in-service noncombat stressor.  
Layno at 470-71.  

As the diagnosis of posttraumatic stress disorder is 
predicated on a noncombat stressor, as there is no credible 
evidence of any alleged noncombat in-service stressor from 
sources other than the Veteran's service records or as 
evidence of behavioral changes either contemporaneous with or 
nearly contemporaneous with the alleged in-service stressors, 
as the symptoms of PTSD were first shown in 2001, almost 25 
years after service, as credible supporting evidence of the 
occurrence of in-service stressors can not consist of the 
Veteran's statements or solely of after-the-fact medical 
nexus evidence, the Board rejects the current diagnosis of 
posttraumatic stress disorder related to service.  

Without credible supporting evidence of any in-service 
stressor to support the diagnosis of PTSD, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 

Claims for Increase 

General Rating Principles

A disability rating is determined by comparing current 
symptoms with criteria in VA's Schedule for Rating 
Disabilities, based on average impairment in earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155. 

Arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5003.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim). 

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury.  38 C.F.R. § 4.20.  

Factual Background 

Records of the National Guard show that the Veteran was on 
active duty for training in August 1978 when he was involved 
in a vehicle accident and suffered a fracture of the left 
wrist and fractures of the left 9th and 10th ribs. 

In a rating decision in November 1986, the RO granted service 
connection for residuals of a left wrist and residuals of 
fractures of the left 9th and 10th ribs. 

The current claims for increase were received in March 2001.  

In April 2001, the Veteran was awarded disability benefits 
from the Social Security Administration, beginning in 
November 1998, for degenerative disc disease of the spine, 
vertigo, and shortness of breath, and cerebral 
atherosclerosis. 



Left Wrist 

VA records show that in March 2001 X-rays were showed an 
ununited fracture of the ulnar styloid process, but no 
dislocation. 

On VA examination in March 2002, the Veteran complained of 
left wrist pain and stiffness without flare-ups.  There was 
no history of surgery or dislocations.  It was noted that the 
Veteran was right handed.  On physical examination, there was 
full range of motion, when compared to the normal right 
wrist.  He had some pain on the extremes of motion.  He had 
no fatigue, weakness, or lack of endurance.  There was no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement, or ankylosis.  
There was no inflammatory arthritis. The diagnosis was left 
wrist fracture with residuals.  X-rays revealed old trauma of 
the ulnar styloid process, but no acute process.  

On VA examination in May 2008, the examiner stated that the 
Veteran's file was reviewed.  The examiner noted that the 
Veteran last worked in 2000, but he stopped working because 
his health problems.  The Veteran complained of daily left 
wrist pain.  On physical examination the Veteran's left wrist 
was normal to inspection.  Extension was to 45 degrees and 
flexion was to 30 degrees.  Ulnar deviation was to 30 degrees 
and radial deviation was to 10 degrees.  All motion was 
accompanied by end-range pain, but not additionally limited 
following repetitive use. There was tenderness in the 
anatomical snuffbox, but there was no tenderness at the 
distal ulna.  X-rays of April 2007 were read as showing 
osteoarthritis of the ulnar styloid.  

Analysis 

The residuals of a left wrist fracture are currently rated 10 
percent under Diagnostic Code 5212.  The criteria for the 
next higher rating, 20 percent, is nonunion and false 
movement of the lower half of the radius with nonunion in the 
upper half.  

Other potential applicable Diagnostic Codes are Diagnostic 
Codes 5211, 5213, 5214. 

Under Diagnostic Code 5211, the criteria for the next higher 
rating, 20 percent, is nonunion and false movement of the 
upper half of the ulna and nonunion in the lower half.

Under Diagnostic Code 5213, the criterion for a 10 percent 
rating is limitation of supination to 30 degrees or less.  

Under Diagnostic Code 5214, the criterion for a 20 percent 
rating is favorable ankylosis in dorsiflexion. 

On VA examination in March 2002, there was full range of 
motion with some pain on the extremes of motion.  There was 
no fatigue, weakness, or lack of endurance.  There was no 
instability, weakness, abnormal movement, guarding of 
movement, or ankylosis.  X-rays revealed old trauma of the 
ulnar styloid process, but no acute process.  On VA 
examination in May 2008, the left wrist extension was to 45 
degrees and flexion was to 30 degrees.  Ulnar deviation was 
to 30 degrees and radial deviation was to 10 degrees.  All 
motion was accompanied by end-range pain, but not 
additionally limited following repetitive use. X-rays of 
April 2007 were read as showing osteoarthritis of the ulnar 
styloid.  

In the absence of evidence of nonunion and false movement of 
the lower half of the radius with nonunion in the upper half 
under Diagnostic Code 5212, the criterion for the next higher 
rating has not been met. 

In the absence of evidence of nonunion and false movement of 
the upper half of the ulna with nonunion in the lower half 
under Diagnostic Code 5211, the criterion for the next higher 
rating has not been met. 

In the absence of evidence of limitation of supination to 30 
degrees or less under Diagnostic Code 5213, the criterion for 
a separate 10 percent rating has not been met. 

In the absence of evidence of favorable ankylosis in 
dorsiflexion under Diagnostic Code 5214, the criterion for 
the next higher rating has not been met. 

Accordingly, as the preponderance of the evidence is against 
a higher rating under either Diagnostic Codes 5211, 5212, or 
5214 or a separate rating under Diagnostic Code 5213, 
considering functional loss due to pain, repetitive use, and 
weakness under 38 C.F.R. §§ 4.40, 4.45, 4.59, the benefit of 
the doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Left Ribs 

On VA examination in March 2002, the Veteran did not complain 
of pain. There were no flare-ups. On physical examination 
there was no rib deformity.  X-rays were negative. The 
diagnosis was no residuals. 

In August 2002 a statement was received from a person who 
stated that when he had served in the Marines he also had 
experienced a beating by DI and that there were other 
incidents, making boot camp a type of torture. 

On VA examination in May 2008, the examiner stated that the 
Veteran's file was reviewed.  The examiner noted that the 
Veteran last worked in 2000, but he stopped working because 
his health problems.  The Veteran complained of pain and 
localized tenderness on the left side of his chest. He could 
not identify any specific limitations from the rib fractures. 
He did not have any flare-ups and did not receive any 
specific treatment for his rib pain.  On physical 
examination, the Veteran moved freely on and off the 
examination table.  The chest wall was diffusely tender in 
the axillary region without crepitus.  Auscultation of the 
chest revealed bilateral inspiratory and expiratory rhonchi 
but no other abnormality was noted.  It was noted that a May 
2006 CT scan of his thorax was read as showing no abnormality 
of the ribs or the lung parenchyma.  

Analysis

The residuals of left rib fractures are currently rated zero 
percent under Diagnostic Code 5297.  The criterion for a 10 
percent rating is resection of one rib or two or more ribs 
without regeneration.  

In the absence of evidence of resection of any rib, the 
criterion for a 10 percent rating under Diagnostic Code 5297.  
There is no other potentially applicable Diagnostic Code to 
rate the disability. 

Accordingly, as the preponderance of the evidence is against 
a higher rating under Diagnostic Code 5297, considering 
functional loss due to pain, repetitive use, and weakness 
under 38 C.F.R. §§ 4.40 and 4.45, the benefit of the doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether a claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for each disability reasonably 
describes the Veteran's disability level and symptomatology, 
and provided for a greater evaluation for more severe 
symptoms. For these reasons, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).

ORDER

Service connection for post-traumatic stress disorder is 
denied.  

A rating higher than 10 percent for residuals of fracture of 
the left wrist is denied. 

A compensable rating for residuals of left rib fractures is 
denied. 

REMAND

The Veteran has been diagnosed with psychiatric disorders 
other than PTSD.  And the symptoms for which the Veteran is 
seeking compensation may be associated with another 
psychiatric diagnosis with a possible association with 
service. 

Multiple medical diagnoses that differ from the claimed 
condition, in this case, PTSD, do not necessarily represent 
wholly separate claims, and what constitutes a claim cannot 
be limited by a lay Veteran's assertion of his condition in 
his application, but must be construed based on the 
reasonable expectations of the non-expert, claimant and the 
evidence developed in processing the claim. 
Clemons v. Shinseki, No. 07-0558, slip op. (Vet. App. Feb. 
17, 2009). 

In accordance with the precedent opinion in Clemons, the 
claim of service connection for a psychiatric disorder other 
than PTSD is remanded for further development under the duty 
to assist.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination to determine whether any 
current psychiatric disorder other than 
posttraumatic stress disorder is at least 
as likely as not related to the Veteran's 
period of service from May 1973 to May 
1976.  The claims folder must be made 
available to the examiner for review. 

2. Upon completion of the above, 
adjudicate the claim of service 
connection for a psychiatric disorder 
other than PTSD.  If the decision remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


